DETAILED ACTION
The communication is a First Action Non-Final on the merits. Claims 1-19, as originally filed, are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Examiner notes that no Information Disclosure Statement (IDS) was submitted. Accordingly, no Information Disclosure Statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10,885,552 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application represent a subset of the claim limitations in '552. The as-filed claims in the instant application match the as-filed claims in '552 and the amendments in '552 to bring it to allowance were narrowing claims
Claim Rejections - 35 USC § 101
           35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Claims 1-9 are directed towards a method. Claims 11-19 are directed towards a system. Claim 11 is are directed towards a manufacture (computer-readable medium). Thus, these claims, on their face, are directed to one of the statutory categories of 35 U.S.C. § 101.
Step 2A - Prong 1: Claims 1-19 include the abstract idea of publishing advertisements according to a product and templates selected by a user. Using Claim 1 as an example for specific analysis, the claim limitations that comprise the abstract idea are paraphrased as (additional elements are denoted with strike-through text): 
A method for creating a customized advertising campaign, the method comprising: 

This abstract idea is grouped within at least Methods Of Organizing Human Activity and is similar to the concept of (fundamental economic principles or practices including hedging insurance, mitigating risk) OR (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) OR (managing personal behavior or relationships or interactions between people including social activities teaching, and following rules or instructions) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas. 
(See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Step 2A - Prong 2: This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. The elements in question are identified above and discussed in the next paragraph. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not 
The claims also recite an ordered combination that describes an environment with with "one or more websites". Although this environment is technical in nature, the combination amounts to generally linking the use of the abstract idea to a particular technological environment or field of use (MPEP 2106.05(h)). The ordered combination offers nothing more than employing a configuration of un-specified computer devices and computer functions related to "websites". The claims do not amount to a practical application, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. Simply put, all the claims add to an arrangement of generic devices are the steps of the abstract idea itself.
Step 2B: This The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using one or more delivery websites represents receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea. As discussed above, taking the claim elements separately, one or more delivery websites perform(s) the steps or functions of the abstract idea as detailed above. These functions correspond to the actions required to perform the abstract idea. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or 
Additional Independent Claims: The analysis of claim 1 is applicable to the additional independent claims 10 and 11 as these additional claims comprise alternate embodiments that implement the same steps of the method of the claim analyzed above. 
Dependent claims 2-9 and 12-19 further describe the abstract idea. Claims 2 and 12 convert text to image format which represents extra-solution activity, particularly as "the text" lacks antecedent basis and it is unclear which text is referred to. Claims 3 and 13 simply specify a file format for images (i.e., jpeg) which is well-understood, conventional, and routine. Dependent claims 5, 6, 15, and 16 claim simple consumer targeting of advertisements which represents only insignificant pre/post-solution activity. Dependent claims 7 and 17 claim simple user editing of textual data pertaining to a template which represents only insignificant pre/post-solution activity. Dependent claims 8 and 18 add only insignificant user interface features which represents only insignificant pre/post-solution activity. Dependent claims 9 and 19 restrict advertisements in a zone on a website to a particular dimension which represents only insignificant pre/post-solution activity. Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2016.05(h)), does not server to provide significantly more than the abtract idea. Therefore, the dependent claims are also not patent eligible.
Claim Objections
Claim 10 is objected to because of the following informalities:  this claim is written in independent format but is also written as to incorporate the content from independent claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 19 recites the limitation "advertising zones" in "wherein the advertising zones dictate the available banner dimensions and the selected product or service dictates the advertising campaign banner templates".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "text" in "wherein the text is in hypertext markup language (HTML) format when edited, and wherein the edited text is converted to an image format prior to publishing".  There is insufficient antecedent basis for this limitation in the claim.
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell (Pub. #: US 2002/0103698 A1 in view of Lejano et al. (Pub. #: US 2009/0307085 A1).
Claim 1, 10, 11:
These claims are analogous with different representative embodiments; claim 1 is a method embodiment, claim 11 is a system embodiment, and claim 11 is a computer-readable medium embodiment. Cantrell teaches a computer system with computer-readable media in at least 0035 for performing the steps:
displaying a list of available products and/or services for an advertising campaign;
receiving user input information regarding a selected product or service for the advertising campaign;
(Cantrell: Figures 4 through 13 and 0040)
based on the received user input, providing a list of one or more identified pre-associated banner templates for the advertising campaign;
receiving input describing one or more selected pre-associated banner templates for the advertising campaign;
(Cantrell: Figures 4 through 13, 0040-0044, 0059)
and publishing the one or more selected pre-associated banner templates to one or more delivery websites;
(Cantrell: 0036-0038)
wherein the pre-associated banner templates are identified based on the selected product or service 
(Cantrell: 0077-0079)


Cantrell does not appear to specify banner templates that are correlated to one or more advertisement zones on delivery websites. However, Lejano teaches an advertisement brokerage system that includes publishers that specify advertisement formats for advertisement spaces on their websites in at least Figures 4-19 and 0047-0049.
Since each element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself; that is, in the substitution of the advertisement brokerage of Cantrell with advertisement-zone-correlated brokerage of Lejano. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claims 2 and 12:
Cantrell does not appear to make explicit editable text that is converted to an image format for publishing. However, Cantrell teaches an HTML interface for displaying editable advertisement templates in at least 0058 and Cantrell teaches converting the advertisement to a "GIF version" in at least 0098. Also see Figure 19 and 0078.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the editable text into an image advertisement in order to allow the advertisements to "viewed by any user workstation" (Cantrell: [00981) because the present disclosure is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 3 and 13:
wherein the image format is a jpeg image format.
(Cantrell: 0036)
Claims 4 and 14:

(Cantrell: 0094, 0095)
Claims 5 and 15:
wherein the list of targeted consumers include consumers who have already been targeted by previous similar advertising campaigns.
(Cantrell: 0060)
Claims 6 and 16:
Cantrell teaches a campaign with a name in at least Figure 9A, item 902 and 0063. Cantrell does not appear to specify advertisements delivered during a campaign with a start and end date. However, Lejano teaches an advertisement brokerage system that includes "flight dates" in at least [0056].
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Cantrell to include the "flight dates" for advertisements as taught by Lejano because the present disclosure is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 7 and 17:
permitting a user to edit text associated with the one or more selected pre-associated banner templates.
(Cantrell: 0078)
Claims 8 and 18:
displaying a list of available banner dimensions and pre-associated banner templates for each banner dimensions of the advertising campaign.
(Cantrell: Figure 19)
Claims 9 and 19:

Since each element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself; that is, in the substitution of the advertisement brokerage of Cantrell with advertisement-zone-correlated brokerage of Lejano. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.S/             Examiner, Art Unit 3688                                                                                                                                                                                           
/KAMBIZ ABDI/             Supervisory Patent Examiner, Art Unit 3688